Citation Nr: 1342812	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  07-39 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to an initial compensable rating for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to February 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned at a Travel Board hearing at the RO in August 2013; a copy of the transcript is contained in the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claims on appeal.  A review of the documents in the electronic file reveals that new medical evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in May 2009 that was not addressed in the March 2013 rating decision.  

The Virtual VA electronic claims file is replete with VA treatment records that were generated after the May 2009 SSOC; specifically, the file contains an August 2011 VA audiology consultation and a January 2012 VA otolaryngology consultation pertaining to the Veteran's ears. 

Moreover, the Board notes that the March 2013 rating decision did not address the claim for service connection for a left ear hearing loss disability although new evidence was introduced in regards to this issue by a VA-contracted examination in February 2013.  That is, in relevant part, the rating decision only addressed how this VA-contracted examination affected the claim for the right ear.

Accordingly, the case is REMANDED for the following action:

Review the expanded record, to include the VA treatment records submitted into the electronic record since the May 2009 SSOC, and determine if the claims can be granted.  If the claims remains denied, issue an SSOC that addresses both issues on appeal and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




